Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated April 16, 2008, relating to the financial statements of The Talbots, Inc. and subsidiaries (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the adoption of Financial Accounting Standards Board (“FASB”) Interpretation No.48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No.109 and Statement of Financial Accounting Standards No.123 (R), Share-Based Payment) and the effectiveness of The Talbots Inc. and subsidiaries’ internal control over financial reporting, appearing in the Annual Report on Form 10-K of The Talbots, Inc. for the year ended February 2, 2008. /s/ Deloitte & Touche LLP Boston, Massachusetts October
